Case 1:15-cr-00213-SJ Document 140-2 Filed 12/24/19 Page 1 of 6 PageID #: 1538




                     EXHIBIT 2
            Case 1:15-cr-00213-SJ Document 140-2 Filed 12/24/19 Page 2 of 6 PageID #: 1539
                              Intelligence Bureau
                              Approved Investigative Reports


DD5#                                  UnitReporting     Special Services Unit            ReportingOfficer      Uc         , Uc
CreationDate     03/08/2015           CaseNumber                                         FollowUpNumber

DateInfoObtained      03/02/2015      ComplaintNumber                                    Velocity   8
ReviewedDate       03/15/2015         ReviewingSupervisorName           Uc       Uc
ApprovedDate       03/16/2015         ApprovingSupervisorName          Uc       , Uc
State    NEW YORK                  County   Queens              Borough      City-Wide                  Precinct    N/A
Source      OP
Locations   Vicinity of Queens
Intelligence On March 3, 2015 UCE             (also identifiable as NYPD Op       ) was debriefed by FBI SA
             SA               , EDNY AUSA Alexander Solomon, NYPD Detective                       , and NYPD
                                      (hereinafter "UCE") provided the following information which is a summary of detailed
             conversations which were captured in FBI recordings.
 On Sunday, March 1, 2015, at approximately 1245 hours, the UCE arrived at the Siddiqui residence (
         NY       ), to meet Asia Siddiqui (Siddiqui).

 While Siddiqui was praying the Dhuhr prayer, the UCE looked through Siddiqui's bookshelf. Once Siddiqui was done
 praying, the UCE said: I was looking through your books but I didn't find anything to read...I'm reading my notes (the
 UCE was referring to class notes that he/she pulled up on his/her phone). Siddiqui said she had good books, coupled
 of them Ali Harfouch recommended and others from her dad. The UCE grabbed a brand new notebook similar to the
 one Asia had her chemistry notes in. The UCE then said: I got excited, I thought this was your notebook, I was going
 to start studying my science, but it's not. Siddiqui stated: No, I don't keep my notebook outside like that. The UCE
 replied: Smart. Siddiqui also told the UCE: "Actually, I have to give you the chemistry book since you're here...I'm
 going to go dig in there..." (Siddiqui looked for her chemistry book later on but did not find it in the pile of books in
 the bedroom.)

 The UCE helped Siddiqui with house chores such as folding clothes. At one point, Siddiqui was making tea for
 herself and she picked up a bag under the table in the living room which had random metal items in it. One of the
 items was a bronze cylinder about 5 inches long and Siddiqui stated that her brother has all kinds of stuff there and
 she gets stressed looking at them. The UCE said he/she does not understand why Siddiqui had them go to Home
 Depot when she had bunch of stuff at home. Siddiqui said: "I already told Nawal, I was like yo girl, everything is in my
 house, I just don't know what's what so...but my brother was living here so I wasn't trying to have (The UCE said:
 that's true) us come up in here." The UCE said: "Before I came, I was trying to find my notes...I want to look at
 those...those cans...and find out what they are. I know one of them is propane but I want to see what the other ones
 are."

 Siddiqui went to the bedroom to look for the chemistry book for the UCE and said: "I hid all the books here," pointing
 to the leftmost side of the room. The UCE asked to see Siddiqui's notes if it was easy to get because he/she wrapped
 up the book (referring to the Anarchist Cookbook) and hid it just in case someone tried to come and find it. Siddiqui
 walked back into the smaller room and said: "You know what I've learned?" The UCE cut off Siddiqui and said: "And
 the other one, I gave the page(s) to Nawal, I don't think I have one. I don't think I made a copy for myself. Because I
 was freaking out..." (The UCE was referring to the pages with the car bomb directions from the Inspire Magazine
 Issue 12 that Velentzas had asked for a copy of and the UCE gave the pages for Siddiqui to give to Velentzas.)
 Siddiqui said hold on and tried to get her notebook. Siddiqui then stated: "If you're meant...if you're meant to get in
 trouble, you're meant to get in trouble, like that's really all it is." The UCE said: "I know." The UCE then added: "But
 Nawal kinda freaked me out for a little bit so I was like let me put it away...so I know." Siddiqui went into her dresser
 to retrieve her notebook hidden inside a drawer. Siddiqui then said: "No but that's why a lot of people have to work
 together if..." The UCE cut off Siddiqui and said: "That's the same stuff I do, I put stuff under my clothes (referring to
 Siddiqui pulling out her notebook from under her clothes in one of the drawers pictured below)." Siddiqui stated:
 "She...like...I think I have the one you gave her...the copy." (Siddiqui was referring to the car bomb instructions from
 the Inspire Magazine Issue 12.) The UCE said: "You do? Wait, did you not give it to her?" Siddiqui then responded: "I
 haven't been able to...cause look she tells us to hide this right?" The UCE said: Yeah. Siddiqui continued: "So
 like...if...if I'm busy hiding it in my stuff how am I going to..." The UCE exclaimed: "You never gave that to her?"
 Siddiqui said: "You can take it today." The UCE said: "Are you serious? You're so funny." Siddiqui said: "I wanted to
 look at it myself, I won't lie." The UCE said: "That's cool." The UCE said Velentzas never brought it up and that he/she

                                                      LAW ENFORCEMENT SENSITIVE
                                                                                                                                 VS0012927
           Case 1:15-cr-00213-SJ Document 140-2 Filed 12/24/19 Page 3 of 6 PageID #: 1540
                           Intelligence Bureau
                           Approved Investigative Reports

wondered why she never brought it up. The UCE joked that he/she knows not to give Siddiqui money to hold.
Siddiqui said no and "that (referring to the instructions) is more valuable than money..." The UCE said: Yo, you kept
the most important pages huh? Naughty naughty." (The folded car bomb instructions that the UCE gave to Siddiqui
to pass on to Velentzas were placed inside a pocket in Siddiqui's notebook.)

The UCE said: "So I think, I feel like some of those tanks out there is like this stuff. Did you look at them at all?"
Siddiqui said: "It's what stuff?" The UCE pointed to the car bomb instructions of the Inspire Magazine, then said: "I
think this stuff is the stuff that, that's out there, that you have." Siddiqui looked at the pages and read out loud: "Air
cylinder, barometer...cooking gas...hmm...we can look up...air cylinder. I don't know if we should look it up but, mean
in order to find other names for it..." The UCE said: Yeah. Siddiqui continued: "That's why sometimes I wish my
brother was here." The UCE said: "That's so funny. I'm like why, how come this girl didn't say thank you (referring to
Velentzas)." Siddiqui said: Oh my God, don't tell her...she's gonna kill me. The UCE said: "I won't. Just keep it at this
point. Shoot...(Siddiqui said: She's gonna kill me)...No point." Siddiqui said: "There is a point."

Siddiqui rummaged through books in the corner of the bedroom to find the chemistry book she wanted to give to the
UCE but could not find it. Siddiqui said she knew she should have saved the books when she was cleaning but she
was too caught up in cleaning. The UCE said: "You can't find it? If you can't, it's okay. Cause I mean I can't look at it
for the next couple of days, but..." Siddiqui said: "It's not that. I mean once my dad comes I won't be able to look for
it." The UCE said: "That's true." At one point, Siddiqui said: "Yo, it's so easy to...slip up." The UCE asked: "What do
you mean?" Siddiqui said: "Like when I was talking to Nawal in...in text or on the phone, I think on the phone...I said
something about...umm...chemistry book, and she's like: what the hell?" The UCE said he/she remembers that
because Velentzas told him/her about it and Velentzas was so pissed. Siddiqui laughed. The UCE stated: "That's so
funny. She was like: 'Yo', she goes, 'tell me how this chick slipped up and said that over the phone.' She's like, 'I was
so pissed, I said, umm...' What did she say to you? She was like, 'Let me go, I can't hear you. There's static on the
phone' and she hung up." Siddiqui said: "Oh, that's why she did that!" The UCE asked: "You didn't catch on?"
Siddiqui said: "I kinda thought that's why she did it but I wasn't sure...I was like 'why did you hang up on me.' That's
funny now that you're telling me, I'm like oops...I was just excited to talk to her, that's why I brought it up."

The UCE said: Since you moved out we haven't studied together. Siddiqui responded: "Ok, so here's what I was
saying. So, when there is three people...remember when I was saying in the car once...that...everyone comes with a
different gift..." The UCE said: "mm hmm." Siddiqui continued: "So, paranoia needs to be...fought with firmness in
different personalities. It's not like everyone has the same...Like, if she has, for example, if Nawal has more
knowledge, and say you and Nawal have more knowledge...right? I'm just saying. Because I am slow...uhm...when I
catch something I catch it fast, otherwise, I'm just slow as hell. Then, if she has more knowledge, she's already aware
of her power, her ability, to pursue that knowledge and so, she's paranoid because of it. And me...I'm going to be
focusing on the religious aspect of trusting. You know what I mean? Cause I'm not already...even though I
understand her level of understanding is so great...I think someone has to focus...if not everyone...maybe everyone
has to focus on...the power of Allah...you know, like...tawakkul (meaning: trusting in God's plan...because tawakkul
helps you refocus like the focus has to be on your...self...not on...you know, not on...uhm...paranoid stuff." Siddiqui
then said "Trust me, I have all these books Nawal would want to look at." The UCE said: "I know, Nawal would have a
field day here." The UCE went into the other room and started to look at Siddiqui's notebook with chemistry notes in
it. When she could not find the chemistry book, Siddiqui said: "Yo, you're gonna kill me. I'm looking in the wrong
area." Once the UCE came back into Siddiqui's bedroom, Siddiqui told the UCE that her brother has a lot of Organic
Chem books but she can't give those because they are his books. The UCE said he/she does not know if he/she
could understand Organic Chem anyway. There were chemistry books on various shelves throughout the left side of
the bedroom. Siddiqui said: "Nawal would be like so greedy if she saw these books." Siddiqui pointed to one of the
books, laughed loudly and said: "Organic Laboratory Techniques." Siddiqui then said: "Yo, she would kill for
that...Organic Chemistry right there." The UCE said: "Pun intended." Siddiqui said: "Pun intended...I'm sorry."
Siddiqui did not find her chemistry book to give to the UCE.

The UCE asked: "So how do we keep going, without like some of us, I won't say who, letting the paranoia get to us?
Siddiqui had trouble hearing since she was in the kitchen and she said: "Huh?" The UCE said: "How do we keep
going without letting like paranoia and stuff like that get to us?" Siddiqui said: "It's couple of...when you say uh,
who's us? The UCE said: "Like Nawal, all of us. How do we not let paranoia...cause I mean, you know who I mean
when I say paranoia...one particular person." Siddiqui said: "Oh, Nawal." The UCE said: "Yeah." Siddiqui said:
"Uhm...I guess when she talks paranoid, help...you know...try to give her strength. And then, if you still feel paranoid,
we talk to...we need to talk to each other...you know, like...because...only because I have known people
myself...personally...who did what they had to...they went and they got their stuff done. And they've never returned,

                                                   LAW ENFORCEMENT SENSITIVE
                                                                                                                             VS0012928
           Case 1:15-cr-00213-SJ Document 140-2 Filed 12/24/19 Page 4 of 6 PageID #: 1541
                            Intelligence Bureau
                            Approved Investigative Reports

you know?" The UCE said: "Yeah." Siddiqui continued: "The whole point is, from them...I...they taught me
fearlessness, like they were fearless. At the same time, let me not talk about Samir...I keep getting harassed because
of him, I think. Because his...uh...he was such a big figure...I don't know how careful or careless he was in terms of
his e-mails and all that stuff..." Siddiqui then lowered her voice into a whisper: "...But, I'm talking about Mustafa..."
Siddiqui then reverted back to her normal tone of voice and continued: "...oh God, the love of my life. He cared so
much about the wellbeing of those around..." Siddiqui continued: "...the wellbeing of those around him, that he didn't
want anyone to get in trouble because of him...like association-wise." The UCE said: "Mm hmm." Siddiqui continued:
"So, so each one his own. So,each one his own. So, one is fearless in the way that he encourages everyone else to
be fearless. And the other one, is fearless in the way that...I'll take it for everyone." The UCE said: "Yeah." Siddiqui
continued: "So...with him, I learned how to have wisdom. You have to...if you have to be so discreet that you won't
have to tell anyone, so be it. That's better than your iman (faith) getting played with...that's better than losing out on
valuable friendships and stuff like that." The UCE said: "Yeah." Siddiqui continued: "And then paranoia, uh uh...you
can't allow..." The UCE said: "It's hard not to like talk to each other though. Because we all like started studying
around the same time, so it's like you want to share things and you want to talk about it, you know. So, as much
sometimes I'd like to just keep it to myself...I mean Nawal shares all her...you know (Siddiqui said: yeah)...knowledge,
so it's like, am I gonna really like not talk about anything, or...cause that'll like bring doubts to you, too." Siddiqui
interrupted: "You can talk stuff but I'm talking about in terms of actual planning. When it's actual planning, it has to
be done so...with so much wisdom that you can't leave room for doubt...and...not doubt, when I say doubt, I mean
paranoia. You can't leave room for paranoia. You can't...a good planner..." The UCE cut off Siddiqui and said: "Yeah,
but how do we get to that point, because we're all still kinda like..." Siddiqui interrupted the UCE and said: "You can't
say we...I don't think you're getting me." The UCE said: "So, I have to basi(cally)..." Siddiqui continued: "One person
at a time...um..." The UCE said: "Ok." Siddiqui said: "So, let's say..." The UCE said: "No, I want to be clear. It's good
that we're talking about this because..." Siddiqui continued: "Let's say the most knowledgeable out of the three of us,
all right..." The UCE said: "is Nawal." Siddiqui said: "Whoever it is. Right? Nawal...I don't want to make...make
names...just making a random example...has to start doing...without dependency. Make plans without dependency.
Like, what is the point of making a dependent plan? Like, that really kills the whole purpose of..." The UCE said:
"Yeah." Siddiqui continued: "Like we are not living at this day and age where you can trust...even if you trust and you
love your friends and you...more than anything you trust Allah...if you trust Allah, then you know that Allah wants you
to be wise." The UCE said: "Yeah." Siddiqui continued: "And how do you be wise? You plan for yourself. And, if...it
means...if you trust your friends...even if you trust your friends...and I can put myself down with this..." Siddiqui was
distracted for a moment while making tea then continued: "If you, if you are real, honest, blunt friend...you're going to
be like you know what, as much...and I think Nawal is doing this...as much as I love you guys, you guys are not
studying. Right? That...she's on the right track. Because, if..." The UCE asked: "What do you mean?" Siddiqui
answered: "If other people don't have discipline...the one who does has to keep moving forward." The UCE said:
"Ohhh." Siddiqui continued: "So, best...I mean it's good that I'm...we're talking about it cause that is a reality of the
situation...that...whoever lacks...like, say I lack discipline, then I will be left behind...like when I had that dream...
(Siddiqui referred back to a dream she shared with Velentzas and the UCE, where Velentzas and the UCE moved
away and Siddiqui was left behind. Siddiqui cried in her dream because she missed Velentzas and the UCE the
minute they left and she woke up crying.)" After talking about her dream and how much it affected her, Siddiqui said:
"...I was really sad and I was like oh my God, what does this mean? If I say no to them on something and then later I
regret it, like, what does that mean? Like, I was like, piece of shit...cause I...I don't even...I...we're not even talking
about anything for me to say no to yet, you know what I mean?" The UCE said: "Yeah." Siddiqui ended that
conversation with: "But that dream, and I told, when I told Nawal, she's like I'll tell you the meaning of it later, but well
(referring to the dream)..." Siddiqui changed the subject right after and started to talk about ending her cigarette use.

Siddiqui spoke about her psychiatrist who asked to see the eczema on her elbows. Siddiqui said he touched her bare
elbows. Siddiqui stated she felt weird about him touching her elbows but she needed her eczema cream prescription.
Siddiqui said: "I was like what the hell? I felt violated. He didn't do it to violate me but it's because my values are
different than his. He is a regular American, and I'm a fundamentalist, so..." Siddiqui broke out into laughter and said:
"I love that word." The UCE repeated the word: "Fundamentalist."

At about 1500 hours, Siddiqui and the UCE drove to the Velentzas residence (located at
NY         . On the drive over to the Velentzas residence, the UCE said he/she learns something new about Siddiqui
all the time. The UCE said to Siddiqui that he/she never knew Mustafa was the love of Siddiqui's life, as she referred
to him earlier. Siddiqui said plainly: "Oh, he was." The UCE said: "I don't really know much about him." Siddiqui
stated: "Cause I don't talk about him. When I love someone so much...no." The UCE said: "I would've assumed that
Harfouch was the one that was your biggest crush." Siddiqui let out a long sigh and said: "No. I liked him the
longest. I liked Mustafa the quickest. He was my type." The UCE asked: "That was the one that was dark right...you

                                                    LAW ENFORCEMENT SENSITIVE
                                                                                                                                VS0012929
              Case 1:15-cr-00213-SJ Document 140-2 Filed 12/24/19 Page 5 of 6 PageID #: 1542
                            Intelligence Bureau
                            Approved Investigative Reports

 said?" Siddiqui said: "I showed you a picture." The UCE said: "That was the one? The one that was martyred?"
 Siddiqui said: "Yeah." Mustafa wanted to marry Siddiqui. When he was martyred, Siddiqui’s health started to decline.
 According to Siddiqui, Mustafa asked Siddiqui to travel to Somali and within ten days he was martyred. The UCE saw
 a police car in the side view mirror and said: "Ooh. There's some cop. I didn't break any laws, did I?" Siddiqui said: "I
 don't think so. You said martyr, maybe that." The two laughed.

 Siddiqui and the UCE arrived at the Velentzas residence. Siddiqui, Velentzas, Sumayyah, Essence, and the UCE drove
 to J.F.K. Shawarma for dinner. While at dinner, Velentzas said in a low voice: "You know they put the fatwa on the
 cancer Yasir Qadhi?" (Velentzas was referring to the Islamic State targeting the Memphis professor and cleric, Yasir
 Qadhi.) The UCE commented: "They did? Wow." Velentzas then said while laughing: "Omar Suleiman says on
 Twitter: 'May Allah protect us from this evil people.'" Siddiqui asked: "Well he, who was he talking about?" Velentzas
 whispered: "Dawla put the fatwa on Yasir Qadhi." The UCE said: "Well that was coming." Velentzas joked: "I did not
 see that coming."

 The UCE dropped Velentzas and the children off after dinner and then dropped off Siddiqui on Hillside Avenue
 (where she wanted to be dropped off near a store).




 File Name Time Stamp

 2016_03-01-15_13-09-12 (15:05 - 16:08)

 2016_03-01-15_13-09-12 (01:05:24-1:06:15

 2016_03-01-15_13-09-12 (01:06:35-1:08:20)

 2016_03-01-15_13-09-12 (01:08:24-01:09:45)

 2016_03-01-15_13-09-12 (01:10:25-01:14:30)

 2016_03-01-15_13-09-12 (01:14:30-01:23-55)

 2016_03-01-15_13-09-12 (01:25:50-01:32:50)

 2016_03-01-15_13-09-12 (01:56:55-01:57:05)

 2016_03-01-15_13-09-12 (02:09:30-02:11:22)

 2016_03-01-15_13-09-12 (03:58:15-03:58:45)



Source Information

CI related?    No           CINumber

LocationOfMeeting
DateTimeOfMeeting                                         DateTimeLastContactWithSource

OutcomeOfContact                                          OutcomeDescription

AssetValidation                 TypeOfValidation                                   ValidationDescription




                                                    LAW ENFORCEMENT SENSITIVE
                                                                                                                             VS0012930
       Case 1:15-cr-00213-SJ Document 140-2 Filed 12/24/19 Page 6 of 6 PageID #: 1543
                  Intelligence Bureau
                  Approved Investigative Reports



                   Image Date:              03/01/2015
                   Method Obtained:         Surveillance
                   Description:




                   Image Date:              03/01/2015
                   Method Obtained:         Surveillance
                   Description:




                   Image Date:              03/01/2015
                   Method Obtained:         Surveillance
                   Description:




                   Image Date:              03/01/2015

                   Method Obtained:         Surveillance

                   Description:




DD5#
                                        LAW ENFORCEMENT SENSITIVE
                                                                                        VS0012931
